DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Chen on 03/10/21. The application has been amended as follows: 

The claims as filed on 01/13/21 have been amended as follows:
Claim 1, Line 14, after “provided to” add --and--
Claim 1, Last Line, replace “learning model.” with --learning model, wherein after being updated, the user model is used to generate an updated selected transportation plan, wherein the updated selected transportation plan is provided to and utilized by the navigation system.--
Claim 8, Line 18, after “provided to” add --and--
Claim 8, Last Line, replace “learning model.” with --learning model, wherein after being updated, the user model is used to generate an updated selected transportation plan, wherein the updated selected transportation plan is provided to and utilized by the navigation system.--
Claim 15, Line 14, after “provided to” add --and--
Claim 15, Last Line, replace “learning model.” with --learning model, wherein after being updated, the user model is used to generate an updated selected transportation plan, wherein the updated selected transportation plan is provided to and utilized by the navigation system.--
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649